BROCK, Chief Judge.
Defendant assigns as error that the court permitted the witness Perrell to testify concerning the value of the four cartons of panty hose. The court allowed defendant’s motion to strike the testimony complained of and emphatically instructed the jury- not to consider it in any way. If there were error in the admission of the testimony, it was cured by the court’s ruling on the motion to strike and by the instructions to the jury.
Defendant assigns as error that the State was permitted to offer the testimony of the witness Prevette, who was not included on the list of the State’s witnesses furnished by the district attorney to defendant. There is no statute in this State which requires the State to furnish a defendant in a criminal case, with a list of prospective witnesses for the State. Absent a statute, an order to furnish such a list is within the discretion *690of the trial court. State v. Hoffman, 281 N.C. 727, 190 S.E. 2d 842 (1972) ; State v. Chavis, 24 N.C. App. 148, 196, 210 S.E. 2d 555, 584 (1974). Defendant does not suggest the violation of an order of the court to supply him with a list of witnesses. The defendant was not legally prejudiced merely because the State offered a witness not found on the list previously furnished by the district attorney to the defendant. “Prejudicial surprise results from events ‘not reasonably to be anticipated or perhaps testimony contrary to a prior understanding between the parties or something resulting from fraud or deception.’ ” State v. Hoffman, supra at 735. Defendant has failed to show such prejudicial surprise. We note that the testimony of the witness Prevette was directed only to the value of the four cartons of panty hose. Defendant made no objection to the competency,or relevancy of the testimony. This assignment of error is overruled.
Defendant has brought forward additional assignments'-of error. Some are directed to the admission or exclusion of- evidence, some are directed to the court’s instructions to the jury, and some are directed to the rendering and taking of the verdict.' We do not view any of these as requiring a discussion. They are overruled.
In our opinion defendant received a fair trial free from prejudicial error.
No error.
Judges Britt and Clark concur.